 



Exhibit 10.4
FORM OF INCENTIVE STOCK
OPTION AGREEMENT
STOCK OPTION AGREEMENT
PURSUANT TO THE
MARKETAXESS HOLDINGS INC.
2004 STOCK INCENTIVE PLAN
(AS AMENDED AND RESTATED EFFECTIVE APRIL 28, 2006)
          AGREEMENT (“Agreement”), dated as of                      by and
between MarketAxess Holdings Inc. (the “Company”) and
                                         (the “Participant”).
Preliminary Statement
          The Board of Directors of the Company (the “Board”) or a committee
appointed by the Board (the “Committee”) to administer the MarketAxess Holdings
Inc. 2004 Stock Incentive Plan (Amended and Restated effective April 28, 2006)
(the “Plan”), has authorized this grant of an incentive stock option (the
“Option”) on ______ (the “Grant Date”) to purchase the number of shares of the
Company’s common stock, par value $.003 per share (the “Common Stock”) set forth
below to the Participant, as an Eligible Employee of the Company or an Affiliate
(collectively, the Company and all Subsidiaries and Parents of the Company shall
be referred to as the “Employer”). Unless otherwise indicated, any capitalized
term used but not defined herein shall have the meaning ascribed to such term in
the Plan. A copy of the Plan has been delivered to the Participant. By signing
and returning this Agreement, the Participant acknowledges having received and
read a copy of the Plan and agrees to comply with it, this Agreement and all
applicable laws and regulations.
          Accordingly, the parties hereto agree as follows:
          1. Tax Matters. The Option granted hereby is intended to qualify as an
“incentive stock option” under Section 422 of the Internal Revenue Code of 1986,
as amended (the “Code”). Notwithstanding the foregoing, the Option will not
qualify as an “incentive stock option,” among other events, (i) if the
Participant disposes of the Common Stock acquired pursuant to the Option at any
time during the two (2) year period following the date of this Agreement or the
one (1) year period following the date on which the Option is exercised;
(ii) except in the event of the Participant’s death or disability, as defined in
Section 22(e)(3) of the Code, if the Participant is not employed by the Company,
any Subsidiary or any Parent at all times during the period beginning on the
date of this Agreement and ending on the day three (3) months before the date of
exercise of the Option; or (iii) to the extent the aggregate fair market value
(determined as of the time the Option is granted) of the Common Stock subject to
“incentive stock options” which become exercisable for the first time in any
calendar year exceeds $100,000. To the extent that the Option does not qualify
as an

 



--------------------------------------------------------------------------------



 



FORM OF INCENTIVE STOCK
OPTION AGREEMENT
“incentive stock option,” it shall not effect the validity of the Option and
shall constitute a separate non-qualified stock option.
          2. Grant of Option. Subject in all respects to the Plan and the terms
and conditions set forth herein and therein, the Participant is hereby granted
an Option to purchase from the Company                        shares of Common
Stock, at a price per share of $                      (the “Option Price”).
          3. Exercise. (a) Except as set forth in subsections (b) through
(e) below, the Option shall vest and become exercisable as follows, provided
that the Participant has not incurred a Termination of Employment prior to the
vesting date:

          Vesting Date   Percentage Vested  
 
       
 
       
 
       

     To the extent that the Option has become vested and exercisable with
respect to a number of shares of Common Stock as provided above, the Option may
thereafter be exercised by the Participant, in whole or in part, at any time or
from time to time prior to the expiration of the Option as provided herein and
in accordance with Section 6.4(d) of the Plan, including, without limitation, by
the filing of any written form of exercise notice as may be required by the
Committee and payment in full of the Option Price multiplied by the number of
shares of Common Stock underlying the portion of the Option exercised. Upon
expiration of the Option, the Option shall be canceled and no longer
exercisable.
          There shall be no proportionate or partial vesting in the periods
prior to each vesting date and all vesting shall occur only on the appropriate
vesting date.
          (b) The Committee may, in its sole discretion, provide for accelerated
vesting of the Option at any time.
          (c) The provisions in Section 6.4(c) of the Plan regarding Detrimental
Activity shall apply to the Option.
          (d) Upon the death or Disability of the Participant, 50% of any
unvested portion of the Option at the time of such Termination shall become
fully vested and exercisable in accordance with Section 5(a) below. Any
remaining unvested Options shall terminate and be cancelled immediately upon
such Termination.
          (e) In the event of a Change in Control, the Option shall be treated
in accordance with Section 12.1 of the Plan; provided that, (i) immediately
prior to the

2



--------------------------------------------------------------------------------



 



FORM OF INCENTIVE STOCK
OPTION AGREEMENT
Change in Control, the Committee may determine that the Option will not be
continued, assumed or have new rights substituted therefor in accordance with
Section 12.1(a) of the Plan, and immediately prior to the Change in Control, the
Option shall become fully vested and exercisable and (ii) if the Participant
incurs a Termination by the Company without Cause within 24 months after such
Change in Control, the Option shall become fully vested and exercisable in
accordance with Section 5(b) below.
          4. Option Term. The term of each Option shall be ten (10) years after
the Grant Date, subject to earlier termination in the event of the Participant’s
Termination as specified in Section 5 below.
          5. Termination.
          Subject to the terms of the Plan and this Agreement, the Option, to
the extent vested at the time of the Participant’s Termination, shall remain
exercisable as follows:
          (a) In the event of the Participant’s Termination by reason of death,
Disability, or Retirement, the vested portion of the Option shall remain
exercisable until the earlier of (i) one (1) year from the date of such
Termination or (ii) the expiration of the stated term of the Option pursuant to
Section 4 hereof; provided, however, that in the case of Retirement, if the
Participant dies within such one (1) year exercise period, any unexercised
Option held by the Participant shall thereafter be exercisable by the legal
representative of the Participant’s estate, to the extent to which it was
exercisable at the time of death, for a period of one (1) year from the date of
death, but in no event beyond the expiration of the stated term of the Option
pursuant to Section 4 hereof.
          (b) In the event of the Participant’s involuntary Termination without
Cause, the vested portion of the Option shall remain exercisable until the
earlier of (i) ninety (90) days from the date of such Termination or (ii) the
expiration of the stated term of the Option pursuant to Section 4 hereof.
          (c) In the event of the Participant’s voluntary Termination (other
than a voluntary termination described in Section 5(d) below), the vested
portion of the Option shall remain exercisable until the earlier of (i) thirty
(30) days from the date of such Termination or (ii) the expiration of the stated
term of the Option pursuant to Section 4 hereof.
          (d) In the event of the Participant’s Termination for Cause or in the
event of the Participant’s voluntary Termination within ninety (90) days after
an event that would be grounds for a Termination for Cause, the Participant’s
entire Option (whether or not vested) shall terminate and expire upon such
Termination.
Any portion of the Option that is not vested as of the date of the Participant’s
Termination for any reason shall terminate and expire as of the date of such
Termination.

3



--------------------------------------------------------------------------------



 



FORM OF INCENTIVE STOCK
OPTION AGREEMENT
          6. Restriction on Transfer of Option. No part of the Option shall be
Transferred other than by will or by the laws of descent and distribution and
during the lifetime of the Participant, may be exercised only by the Participant
or the Participant’s guardian or legal representative. In addition, the Option
shall not be assigned, negotiated, pledged or hypothecated in any way (except as
provided by law or herein), and the Option shall not be subject to execution,
attachment or similar process. Upon any attempt to Transfer the Option or in the
event of any levy upon the Option by reason of any execution, attachment or
similar process contrary to the provisions hereof, such transfer shall be void
and of no effect and the Company shall have the right to disregard the same on
its books and records and to issue “stop transfer” instructions to its transfer
agent.
          7. Rights as a Stockholder. The Participant shall have no rights as a
stockholder with respect to any shares covered by the Option unless and until
the Participant has become the holder of record of the shares, and no
adjustments shall be made for dividends in cash or other property, distributions
or other rights in respect of any such shares, except as otherwise specifically
provided for in the Plan.
          8. Provisions of Plan Control. This Agreement is subject to all the
terms, conditions and provisions of the Plan, including, without limitation, the
amendment provisions thereof, and to such rules, regulations and interpretations
relating to the Plan as may be adopted by the Committee and as may be in effect
from time to time. The Plan is incorporated herein by reference. If and to the
extent that this Agreement conflicts or is inconsistent with the terms,
conditions and provisions of the Plan, the Plan shall control, and this
Agreement shall be deemed to be modified accordingly. This Agreement contains
the entire understanding of the parties with respect to the subject matter
hereof (other than any exercise notice or other documents expressly contemplated
herein or in the Plan) and supersedes any prior agreements between the Company
and the Participant with respect to the subject matter hereof.
          9. Notices. Any notice or communication given hereunder shall be in
writing and shall be deemed to have been duly given: (i) when delivered in
person; (ii) two (2) days after being sent by United States mail; or (iii) on
the first business day following the date of deposit if delivered by a
nationally recognized overnight delivery service, to the appropriate party at
the address set forth below (or such other address as the party shall from time
to time specify):
If to the Company, to:
MarketAxess Holdings Inc.
140 Broadway, 42nd Floor
New York, New York 10005
Attention: Compensation Committee
If to the Participant, to the address on file with the Company.

4



--------------------------------------------------------------------------------



 



FORM OF INCENTIVE STOCK
OPTION AGREEMENT
          10. No Obligation to Continue Employment. This Agreement is not an
agreement of employment. This Agreement does not guarantee that the Employer
will employ the Participant for any specific time period, nor does it modify in
any respect the Employer’s right to terminate or modify the Participant’s
employment or compensation.
          IN WITNESS WHEREOF, the parties have executed this Agreement on the
date and year first above written.

            MARKETAXESS HOLDINGS INC.
      By:           Richard M. McVey            
Dated: _______________________________    

                      [Participant’s Name]           
Date:                                                                          
   

5